Citation Nr: 0722482	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for Parkinson's 
Disease, to include as secondary to exposure to mustard gas, 
radiation, asbestos, and Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to mustard 
gas, radiation, asbestos, and Agent Orange.

4.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to mustard gas, radiation, 
asbestos, and Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied the 
veteran's claim of entitlement to service connection for 
hearing loss.

2.  Evidence associated with the claims file since the 
unappealed April 2004 rating decision is not material and 
does not raise a reasonable possibility of substantiating the 
issue of entitlement to service connection for hearing loss.

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

4.  The competent medical evidence of record does not show 
that the veteran's Parkinson's Disease is related to his 
military service.


5.  The medical evidence of record does not show that the 
veteran's peripheral neuropathy is related to his military 
service.

6.  The medical evidence of record does not show that the 
veteran's skin disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The evidence received since the April 2004 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  Parkinson's Disease was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to exposure to mustard 
gas, radiation, asbestos, and Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 
(2006).

3.  Peripheral neuropathy was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to exposure to mustard 
gas, radiation, asbestos, and Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 
(2006).

4.  A skin disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to exposure to mustard gas, 
radiation, asbestos, and Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1153, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.311, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  In regards to the 
Parkinson's Disease (PD) claim, prior to initial 
adjudication, a letter dated in October 2003 satisfied the 
duty to notify provisions.  In regards to the peripheral 
neuropathy claim, prior to initial adjudication, a letter 
dated in May 2005 satisfied the duty to notify provisions.  
In regards to the skin disorder and hearing loss claims, 
prior to initial adjudication, a letter dated in July 2005 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in March 2006.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran's 
service medical records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations and medical opinions were provided to the 
veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

New and Material Evidence of Hearing Loss

An unappealed rating decision in April 2004 denied the 
veteran's claim of entitlement to service connection for 
hearing loss on the basis that the medical evidence of record 
did not show that the disorder was related to military 
service.  The relevant evidence of record at the time of the 
April 2004 rating decision consisted of the veteran's service 
medical records, service personnel records, an August 2003 VA 
outpatient medical report, a January 2004 VA audiological 
examination report.
 
The veteran did not appeal the April 2004 rating decision.  
Therefore, the April 2004 rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In June 2005, a claim to reopen the issue of entitlement to 
service connection for hearing loss was received.  The only 
relevant evidence of record received since the April 2004 
rating decision is a transcript of a September 2006 
videoconference hearing before the Board.  The transcript is 
"new" in that it was not of record at the time of the April 
2004 rating decision.  However, it is not material as it is 
does not provide medical evidence that relates that veteran's 
currently diagnosed hearing loss to military service.  
Accordingly, the transcript does not raise a reasonable 
possibility of substantiating the veteran's claim.

Since the additional evidence received since the April 2004 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of service connection for 
hearing loss.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not for application.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Requirements for Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including organic diseases of the nervous system, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Factual Background

The veteran's service medical records show that on an April 
1966 pre-induction examination report of medical history, the 
veteran indicated that he previously had boils and foot 
trouble.  The examiner stated that the veteran had "peeling 
feet" and "feet fungus" which was controlled.  On physical 
examination, no abnormality was reported.  On a February 1969 
separation examination report of medical history, the veteran 
indicated that he had previously had boils and foot trouble.  
The examiner stated that the veteran had tinea pedis.  On 
physical examination, no abnormality was reported.

The veteran's service personnel records indicate that he was 
awarded the Army Commendation Medal for actions in May 1968.  
The citation for the medal stated that the veteran was 
exposed to "an enemy gas attack."

After separation from military service, a September 2002 
private medical examination report stated that the veteran 
complained of tremors in his hands for the previous 5 years 
and tremors in his feet for the previous 3 years.  After 
physical examination, the assessment was "most likely benign 
familial tremors."  The examiner stated that some tremors 
"look more unusual and more marked than usual.  The hand 
tremor almost looks pill-rolling."

An October 2002 private medical examination report gave an 
assessment of benign familial tremors.  A December 2002 
private medical examination report gave an assessment of 
central tremors.  In a July 2003 private medical examination 
report, the veteran complained of dragging his feet while 
walking.  The examiner stated that another physician said the 
veteran had "essential tremor" which appeared to be 
worsening.  After physical examination, the assessment was 
possible early PD.  The medical evidence of record shows that 
PD has been consistently diagnosed since July 2003.

A September 2003 VA Agent Orange examination report stated 
that the veteran had a past medical history of "chronic 
dermatitis, bilateral groins noted since [Vietnam]."  The 
veteran denied any peripheral neuropathy.  On physical 
examination, the veteran was noted to have a "salmon-
colored" rash diffusely in his inguinal areas, bilaterally.  
The diagnosis was tinea curia.  The medical evidence of 
record shows that tinea curia has been consistently diagnosed 
since September 2003.

A September 2003 VA neurologic examination report stated in 
the diagnosis that the veteran "may or may not also have 
some early findings of peripheral neuropathy as he complained 
of some sensory abnormalities in the feet."

A July 2004 private medical examination report stated that 
the veteran was exposed to Agent Orange and "nerve gas" 
during service.  On observation, the veteran's tremors had 
increased in severity.  The examiner stated that "Agent 
Orange and nerve gas can cause exacerbations of tremors, and 
his has definitely gotten worse over the last year and a 
half."  The assessment was "[t]remors, secondary to Agent 
Orange or nerve gas exposure in Vietnam" and PD.

In an August 2004 VA podiatry consultation note, the veteran 
reported that he felt his PD was possibly related to exposure 
to Agent Orange or gas in Vietnam.

A March 2005 private medical examination report stated that 
the veteran complained of PD and peripheral neuropathy.  
After physical examination, the veteran reported that he was 
exposed to Agent Orange during military service.  The 
assessment was PD and early peripheral neuropathy.

In a transcript of a June 2005 hearing before the RO, the 
veteran report that while working as a mechanic during 
military service, he was exposed to diesel fumes, oil, 
grease, asbestos, Agent Orange, and gas.  The veteran stated 
that he went to a doctor less than 6 months after separation 
from military service for a rash.  He further stated that his 
tremors started after that point.  The veteran's spouse 
stated that she noticed the veteran's neurological problems 
after they were married in 1970.

A July 2005 letter from a private osteopath stated that the 
veteran reported noticing an intermittent tremor within 1 to 
2 years after separation from military service.  The letter 
stated that on neurologic examination, the veteran's 
"pattern of tremor is also very prominent involving the 
lower extremities compared to the upper extremities and this 
has been, in my experience, a telltale sign of Parkinson's 
syndrome induced by toxins and/or medications rather than the 
typical garden variety or inheritable form of Parkinson's 
disease."  The examiner stated that he considered himself an 
expert in neurotoxicology and thought the veteran's

history here is compelling that the 
exposure he suffered during the military 
is the direct causal factor in causing 
his [PD].

He was never exposed to any of the known 
medications that can cause [PD] and the 
development of [PD] at the early age of 
twenty-eight is quite rare without some 
history of [central nervous system] 
insult such as a viral attack or a 
chemical exposure or a trauma to the 
brain.  [The veteran] had never had 
physical trauma to the brain and denies 
any history of meningitis or encephalitis 
which are other possible causes for [PD], 
but his clinical history is not 
consistent with that.

This letter can serve as my medical 
opinion, with a reasonable degree of 
medical certainty with my additional 
qualification of stating that I am well 
acquainted with neurotoxicology 
literature, I do believe [the veteran] 
should be considered as suffering the 
remote consequences of an exposure to 
chemicals while in the military that 
caused his [PD].

An August 2005 VA skin diseases examination report stated 
that the veteran complained of a rash on his feet and thigh 
which had been present since he was in Vietnam.  After 
physical examination, the diagnosis was tinea pedis/crusis.  
The medical opinion stated that the

examiner did review the claims file very 
thoroughly, and pre-induction and 
separation examinations did show foot 
skin conditions mentioned, and I did 
yellow tag these for review by the 
regional office.  There are no entries at 
all throughout the claims file and the . 
. . system concerning any visits for skin 
problems for the feet or in the groin.  
Therefore, there appears to be a great 
lack of documentation concerning this 
veteran's skin complains, other than what 
was mentioned during pre-induction and 
separation examination.  Therefore, it 
appears that his bilateral foot condition 
did occur prior to the military based on 
that documentation.  He states otherwise.  
Concerning the groin issue, he states 
this has been present for at least 30 to 
35 years, and he said he noticed it while 
in/shortly after Vietnam.  There are no 
entries concerning any healthcare for the 
groin or foot skin issues.

Therefore, it would be resorting to mere 
speculation to state whether this 
veteran's rash conditions are related to 
his military service, and this is based 
on a lack of documentation.  Even though 
he states that these items have been 
present for many, many years, there is 
absolutely no documentation at all 
concerning these skin issues other than 
the pre-induction and post[-]induction 
examinations, and the pre-induction does 
mention the fungus of the feet, which 
appears to be present prior to the 
military.  It would be medically 
impossible to determine whether there was 
an aggravation issue concerning the feet, 
because there are no other entries, other 
than the separation examination, and 
there was no other explanation as to any 
severity.  There is no mention at all 
about any groin/thigh rash anywhere in 
his records/[claims] file.

An October 2005 letter from a private osteopath stated that

given [the veteran's] age at the time of 
onset of [his PD], I thought that there 
was a very high likelihood that this was 
the result of significant chemical 
exposure.  My rationale for that was 
based in the incidences of early onset 
[PD]. . . . The incidence of [PD] at the 
age of onset when [the veteran] 
encountered this problem is significantly 
less than 1:10,000.  Given the timing of 
onset of [his] problems, [his] age and 
the atypical unusual features and the 
lack of significant progression in a 
timeframe after the onset of  the illness 
are also supporting evidence that [his] 
problem was indeed secondary to toxic 
exposure.  Unfortunately, there is no 
objective evidence that we can point to.  
My opinion is based solely on my clinical 
experience.

In a transcript of a May 2007 videoconference hearing before 
the Board, the veteran reported that during military service 
he was exposed to diesel fuel, Agent Orange, fumes from 
exploding ammunition dumps, fumes from aircraft, and 
radiation.  In regards to his skin disorder, the veteran 
stated that during military service the method of washing his 
clothes irritated his skin.  He reported that he "picked 
up" the rash while working in wet conditions in Vietnam.  
The veteran stated that he started having problems with the 
skin disorder shortly after getting married in September 
1970.  He reported that he did not receive treatment for the 
skin disorder for "quite some time" after separation from 
military service.  The veteran's wife stated the veteran's 
skin disorder existed when they got married.  In regards to 
peripheral neuropathy, the veteran stated that the condition 
did not occur until after separation from military service 
and was related to in-service exposure to herbicides.

A May 2007 VA medical advisory opinion stated that the 
examiner was a Board Certified Neurologist with a 
subspecialty in neuro-ophthalmology.  The examiner stated 
that the veteran's entire claims file had been reviewed and 
specifically noted the veteran's commendation medal for 
actions during an enemy gas attack in May 1968.  The examiner 
also noted the veteran's post-service medical records, 
specifically including those from September 2002, July 2003, 
September 2003, and July 2005.  The examiner stated

[t]he veteran in question is 60 years old 
with tremors beginning at the age of 
about 53, not very unusual for idiopathic 
[PD] or Parkinsonism.  His examination by 
most accounts over the years has shown 
him to have a pill-rolling resting tremor 
of the extremities including both arms 
and legs, and initially asymmetric, 
greater on the right.  In the opinion of 
this reviewer, this would suggest more 
likely this is idiopathic [PD] rather 
than a Parkinson syndrome secondary to a 
toxic agent or other cause.  I know of no 
evidence that prominence of tremor in the 
lower extremities implies a toxic 
substance to be the cause.  Agent Orange 
has been suggested to cause possibly an 
intention of postural tremor, but there 
is no evidence that exposure to this 
would cause [PD] or a Parkinsonian 
syndrome like which this veteran has been 
diagnosed. . . . It is my opinion, based 
on review of the veteran's records, that 
his findings are more likely than not 
consistent with a diagnosis of idiopathic 
Parkinson's disease and not related to 
exposure to Agent Orange.

Presumptive Service Connection Secondary to Exposure to 
Mustard Gas

With regard to the veteran's claims for service connection 
for PD, peripheral neuropathy, and a skin disorder, the Board 
notes that he has claimed that all three of these disorders 
are secondary to exposure to mustard gas, radiation, 
asbestos, and Agent Orange.

In cases such as the instant case, where exposure to mustard 
gas and/or Lewisite has been alleged as the cause of a 
current disability, the provisions of 38 C.F.R. § 3.316 
provide that exposure to the specified vesicant agents during 
active military service under the circumstances described 
below together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition.  (1) Full- body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a).

Initially, the Board notes that the veteran's service 
personnel records indicate that he was exposed to "an enemy 
gas attack."  However, PD and peripheral neuropathy are not 
disabilities that would warrant service connection on a 
presumptive basis based on exposure to mustard gas and/or 
Lewisite.  While some skin disorders are listed under 38 
C.F.R. § 3.316(a), the veteran's skin disorder has been 
consistently diagnosed as tinea pedis/curis, which is not one 
of the listed disorders.  Accordingly, the veteran does not 
have a disability that would warrant service connection on a 
presumptive basis based on exposure to mustard gas and/or 
Lewisite.

Presumptive Service Connection Secondary to Exposure to 
Radiation

Presumptive service connection for a disability based upon 
exposure to radiation can be awarded on two different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation-exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.

There are certain diseases that are presumptively 
service-connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, PD, 
peripheral neuropathy, and tinea pedis/curis are not among 
the diseases subject to presumptive service connection due to 
radiation exposure.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d)(2).  Radiogenic diseases may be service-connected 
pursuant to 38 C.F.R. § 3.311.  However, PD, peripheral 
neuropathy, and tinea pedis/curis are not among the diseases 
identified as potentially radiogenic.  Accordingly, the 
veteran does not have a disability that would warrant service 
connection on a presumptive basis based on exposure to 
radiation.

Service Connection Secondary to Exposure to Asbestos

Regarding the issue of service connection for asbestosis, the 
Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

In the present case, service and post-service medical records 
fail to demonstrate the existence of chronic disability 
attributable to in-service asbestos exposure.  In fact, there 
is no medical evidence of record that indicates that the 
veteran's diagnosed PD, peripheral neuropathy, and tinea 
pedis/curis are related to exposure to asbestos in any way.  
Accordingly, service connection for these disorders as 
secondary to exposure to asbestos is not warranted.

Presumptive Service Connection Secondary to Exposure to Agent 
Orange

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed PD, 
peripheral neuropathy, and a skin disorder in service, to 
include as the result of exposure to Agent Orange.  The 
evidence of record reveals that the veteran served in 
Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore 
presumed to have been exposed to herbicide agents, to include 
Agent Orange.  However, the medical evidence of record does 
not show a current diagnosis of a presumptive disorder under 
38 C.F.R. § 3.309(e).  PD is not a presumptive disorder under 
38 C.F.R. § 3.309(e).  The veteran's skin disorder has been 
diagnosed as tinea pedis/curis, which is not an acneform 
disease consistent with chloracne.

The medical evidence of record shows that the veteran is 
currently diagnosed with peripheral neuropathy.  While acute 
and subacute peripheral neuropathy are presumptive disorders 
under 38 C.F.R. § 3.309(e), for the purposes of 38 C.F.R. 
§ 3.309(e), the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note (2).  There is no medical evidence of record 
that the veteran's peripheral neuropathy was diagnosed prior 
to September 2003, over 30 years after his last presumptive 
exposure to an herbicide agent.  Furthermore, peripheral 
neuropathy has been consistently diagnosed for approximately 
the last 4 years.  Accordingly, the medical evidence of 
record shows that the veteran's peripheral neuropathy did not 
appear within weeks or months of an in-service exposure to an 
herbicide agent and it has continued for more than 2 years.  
It is therefore not acute or subacute peripheral neuropathy 
for the purposes of 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection for peripheral neuropathy is 
not warranted under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Parkinson's Disease

The competent medical evidence of record does not show that 
the veteran's PD is related to his active military service, 
or to any incident therein, to include as due to exposure to 
mustard gas, radiation, asbestos, and Agent Orange.  The 
veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PD.  In addition, there 
is no post-service medical evidence of record that shows 
treatment for PD or for symptoms related to PD prior to 
September 2002, over 30 years after separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).

There are multiple medical records that discuss the etiology 
of the veteran's PD.  The July 2004 private medical 
examination report stated that the veteran's tremors were 
secondary to Agent Orange or nerve gas exposure in Vietnam.  
However, the basis of this opinion was that "Agent Orange 
and nerve gas can cause exacerbations of tremor, and his has 
definitely gotten worse over the last year and a half."  The 
Board notes that the word "can" is entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).  Furthermore, there is no indication that 
the veteran's service and post-service medical records were 
reviewed by the examiner.  The Board also notes that the 
medical report specifically referred to "nerve gas."  While 
the record shows that the veteran was exposed to gas in 
service, there is no evidence that it was "nerve gas."  In 
fact, the veteran's own statements repeatedly indicate that 
identification of the gas is impossible.  As such, a medical 
opinion based on the veteran's exposure to "nerve gas" is 
not corroborated by the evidence of record.  Accordingly, the 
July 2004 private medical examination report is not competent 
to show that the veteran's PD is related to his active 
military service, or to any incident therein, to include as 
due to exposure to mustard gas, radiation, asbestos, and 
Agent Orange.

The July 2005 and October 2005 letters from a private 
osteopath stated that the veteran's PD was related to 
exposure to toxins and chemicals during military service.  In 
both letters the basis of the opinion was that the veteran's 
PD began at young age, specifically cited as 28.  However, 
the statements that the veteran's PD began at a young age 
were based upon the veteran's reported history.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  Accordingly, the 
private osteopath's statements cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In addition, an "early onset" of the 
veteran's PD is not substantiated by the record.  The 
earliest medical evidence of symptoms related to PD was dated 
in September 2002, at which time the veteran stated that his 
tremors had begun 5 years before, at approximately 50 years 
of age.  As such, the medical opinions provided in the July 
2005 and October 2005 letters from a private osteopath are 
based on a reported history which is not corroborated by the 
medical evidence of record.  Accordingly, they are therefore 
not competent to show that the veteran's PD is related to his 
active military service, or to any incident therein, to 
include as due to exposure to mustard gas, radiation, 
asbestos, and Agent Orange.

In contrast, the May 2007 VA medical advisory opinion was 
based on a review of the veteran's entire claims file, 
including all service and post-service medical records.  The 
neurologist's opinion was based on the late on-set of the 
veteran's PD, which is consistent with the medical evidence 
of record, and the physical manifestations of the veteran's 
PD, such as "pill rolling" tremors and "asymmetric" 
tremors.  The examiner opined that the veteran's PD was more 
likely than not idiopathic PD and not related to exposure to 
Agent Orange.

The statements of the veteran and his spouse alone are not 
sufficient to prove that the veteran's PD is related to 
military service or to any incident therein, to include as 
due to exposure to mustard gas, radiation, asbestos, and 
Agent Orange.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As they are not 
physicians, the veteran and his spouse are not competent to 
make a determination that that the veteran's PD is related to 
military service or to any incident therein, to include as 
due to exposure to mustard gas, radiation, asbestos, and 
Agent Orange.   Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, the competent medical evidence of record does not show 
that the veteran's PD is related to military service or to 
any incident therein, to include as due to exposure to 
mustard gas, radiation, asbestos, and Agent Orange.  
Accordingly, service connection for PD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the competent medical 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy

The medical evidence of record does not show that the 
veteran's peripheral neuropathy is related to his active 
military service, or to any incident therein, to include as 
due to exposure to mustard gas, radiation, asbestos, and 
Agent Orange.  The veteran's service medical records are 
negative for any complaints, symptoms, 


or diagnoses of peripheral neuropathy.  In addition, there is 
no post-service medical evidence of record that shows 
treatment for peripheral neuropathy prior to September 2003, 
over 30 years after separation from active duty.  See Mense, 
1 Vet. App. at 356.  In fact, in a September 2003 VA Agent 
Orange examination report, the veteran specifically denied a 
history of peripheral neuropathy.  Furthermore, there is no 
medical evidence of record that provides a nexus between the 
veteran's peripheral neuropathy and military service.

The statements of the veteran and his spouse alone are not 
sufficient to prove that his currently diagnosed peripheral 
neuropathy was incurred in military service, to include as 
due to exposure to mustard gas, radiation, asbestos, and 
Agent Orange.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, there is no medical evidence of 
record that relates the veteran's peripheral neuropathy to 
military service, to include as due to exposure to mustard 
gas, radiation, asbestos, and Agent Orange.  Accordingly, 
service connection for peripheral neuropathy is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's currently diagnosed peripheral 
neuropathy is related to military service, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.

Skin Disorder

The medical evidence of record does not show that the 
veteran's skin disorder is related to his active military 
service, or to any incident therein, to include as due to 
exposure to mustard gas, radiation, asbestos, and Agent 
Orange.  There is no post-service medical evidence of record 
that shows treatment for a skin disorder prior to September 
2003, over 30 years after separation from active duty.  See 
Mense, 1 Vet. App. at 356.

Furthermore, there is no medical evidence of record relating 
the veteran's currently diagnosed skin disorder to military 
service.  The only medical evidence of record 


that discusses the etiology of the veteran's currently 
diagnosed skin disorder is the August 2005 VA skin diseases 
examination report.  While that report gave a current 
diagnosis of a skin disorder, it also stated that it was not 
possible to relate the veteran's skin disorder to military 
service without resorting to mere speculation.  As such, 
there is no medical evidence of record which relates the 
veteran's current skin disorder to military service.

The Board notes that there is evidence that the veteran's 
skin disorder preexisted military service.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  However, even if 
this were to be found, there is no medical evidence relating 
the veteran's current skin disorder to his in-service skin 
disorder.  Furthermore, there is no medical evidence that the 
veteran's skin disorder was aggravated in military service.  
In fact, the August 2005 VA skin diseases examination report 
stated that it would be "medically impossible" to make such 
a determination.  As such, there is no medical evidence that 
shows that there was a permanent advancement of the 
underlying pathology of any skin disorder that may have 
existed prior to military service.  Id. 

The statements of the veteran and his spouse alone are not 
sufficient to prove that his currently diagnosed skin 
disorder was incurred in or aggravated by military service, 
to include as due to exposure to mustard gas, radiation, 
asbestos, and Agent Orange.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  As such, there is no medical 
evidence of record that relates the veteran's skin disorder 
to military service, to include as due to exposure to mustard 
gas, radiation, asbestos, and Agent Orange, or shows that 
there was a permanent advancement of the underlying pathology 
of a preexisting skin disorder.  Accordingly, service 
connection for a skin disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's currently diagnosed skin disorder 
was incurred in or aggravated by military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.




ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for hearing loss is denied.

Service connection for Parkinson's Disease, to include as 
secondary to exposure to mustard gas, radiation, asbestos, 
and Agent Orange, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to exposure to mustard gas, radiation, asbestos, 
and Agent Orange, is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to mustard gas, radiation, asbestos, 
and Agent Orange, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


